DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: CODING METHOD USING FLAG TO INDICATE SWITCHING OF COLOR SPACES, COLOR SAMPLING RATES AND/OR BIT DEPTHS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-mfo-Lisp.

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,681,375 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of the instant application are similarly recited in the cited patented document.
A close look at the instant application will show that claim 25, for example, calls for encoding video in a sequence, thereby producing encoded data, including: switching color 
Representative claim 7 of cited Patent No 10,666,972 calls for similar limitations. In fact, claim 7 of Patent No 10,666,972 also calls for selectively performing deblock filtering of previously reconstructed content according to one or more rules, including adjusting strength of the deblock filtering depending on whether primary components of two adjacent blocks have non-zero residual values. 
When comparing claim 25 of the instant application and claim 7 of cited Patent No 10,666,972 it is clear that most every limitation of claims 25, 33 and 41 of the instant application are included in claims 1-20 of the cited patent.

Dependent claims 36-42, 44-48 and 50-54 are rejected by dependency from claim 35, 43 and 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 25-30, 32-38 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marpe et al., (US 2009/0168894) in view of Sun, (US 2005/0259730).

Regarding claim 25: Marpe teaches in a computer system, a method comprising: encoding video in a sequence, thereby producing encoded data [¶0013 teaches: The encoding techniques described above can generally be used for both still images and moving picture], including: 
switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, 
the color spaces including an RGB-type color space and a YCoCg color space [¶0047 teaches: switching between a primary (e.g. RGB) and a secondary (e.g. YCoCg) color-space].
However, it does not appear that Marpe explicitly teaches wherein the switching includes performing color space conversion operations between the RGB-type color space and the YCoCg color space for a given unit of the units of the video, the color space conversion operations 
In a related field of endeavor, Sun teaches wherein the switching includes performing color space conversion operations between the RGB-type color space and the YCoCg color space for a given unit of the units of the video, the color space conversion operations implementing a matrix multiplication operation [¶0039 teaches: transform matrix] with addition, subtraction, and bit shifting operations to convert values for an R component, values for a G component, and values for a B component into values for a Y component, values for a Co component, and values for a Cg component [¶0040 teaches: may be multiplied by four to support reversibility in integer arithmetic and hence, lossless coding. The YCoCg reversible transform is denoted herein as YCoCg-R(2). In this embodiment a bit depth extension of two is required in the luminance and both chrominance components, which requires adjustment of the H.264 WpBdOffsetc and WpBdOffsety parameters by twelve.]
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sun’s teaching of color space conversion operations between the RGB-type color space and the YCoCg color space into Marpe’s computer system for the benefit, as taught by Sun, of high color fidelity and coding efficiency. 
In addition, Marpe teaches setting a flag value for a given unit [¶0047 teaches: The encoder's choice may be signaled to a corresponding decoder by means of a macro-block-based flag.], the flag value indicating a selection between the RGB-type color space and the [¶0054 teaches: an example for a conversion of a nearly gray signal from the RGB-color-space to the YCoCg-color-space]; entropy coding the flag value using context-adaptive binary arithmetic coding [¶0065 teaches: When introducing such an additional flag as proposed before to signal whether the color-space transformation is to be performed for a macro-block in question or not, further bit rate can be saved by entropy encoding this introduced flag], and 
outputting encoded data in a bitstream, the encoded data including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence [¶0064 teaches: The inventive encoder 200 may furthermore be operative to incorporate transformation information indicating a desired transformation for a given picture block to the bit stream also having the information on the picture blocks.], wherein the one or more signals include the flag value for the given unit [¶0065 teaches: such an additional flag as proposed before to signal whether the color-space transformation is to be performed for a macro-block in question].

Regarding claim 26: the essence of the claim is taught above in the rejection of claim 25. 
In addition, Sun teaches wherein the flag value is signaled as part of a syntax structure for the given unit when there are residual values for the given unit [¶The residual color transform flag will inform the decoder to make the adjustment to the chrominance channels, if necessary.].
The motivation to combine is the same as for claim 25. [See teaching above]

Regarding claim 27: The essence of the claim is taught above in the rejection of claim 25. 
In addition, Marpe teaches wherein the units of the video are transform blocks of a given picture of the sequence [¶0018 teaches: a color-space transformer for deriving transformed picture blocks, the color-space transformer adapted to transform the picture information of one of the first and the second picture blocks to a second color-space representation], and wherein the flag value is signaled as part of a transform unit syntax structure for the given unit  [¶0397 teaches: If the convert_rgb flag is equal to 1 in the current PPS (i.e. syntax structure), the decoder performs color-space conversion from YCoCg to RGB.].

Regarding claim 28: the essence of the claim is taught above in the rejection of claim 25. 
In addition, Marpe teaches wherein the units of the video are coding units of a given picture of the sequence [¶0006 teaches: a single picture block 12 I is magnified in FIG. 7, wherein the subdivision of the picture block 121 into an 8x8 matrix shows the single pixel elements building the macro-block 121], and wherein the flag value is signaled as part of a coding unit syntax structure for the given unit  [¶0397 teaches: If the convert_rgb flag is equal to 1 in the current PPS (i.e. syntax structure), the decoder performs color-space conversion from YCoCg to RGB.].

Regarding claim 29: the essence of the claim is taught above in the rejection of claim 28.
[¶0043 teaches: RGB data is generated as a result of motion compensation based on intra/inter prediction 64.].
The motivation to combine is the same as for claim 25. [See teaching above]

Regarding claim 30:  the essence of the claim is taught above in the rejection of claim 25.
In addition, Sun teaches wherein different color components of the given unit have different bit depths [¶0040 teaches: a bit depth extension of two is required in the luminance and both chrominance components].
The motivation to combine is the same as for claim 25. [See teaching above]

Regarding claim 32: the essence of the claim is taught above in the rejection of claim 25.
In addition, Sun teaches wherein the encoding further includes: performing prediction operations for the given unit [¶0034 teaches: RGB data is introduced as shown (i.e. for the given unit) in step 12. Intra-frame and inter-frame prediction is then performed in step 44.].
The motivation to combine is the same as for claim 25. [See teaching above]

Regarding claim 33: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 25. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 25 applies equally to this claim.
Regarding claim 34: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 27. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 27 applies equally to this claim.

Regarding claim 35: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 28. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 28 applies equally to this claim.

Regarding claim 36: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 29. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 29 applies equally to this claim.

Regarding claim 37: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 30. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 30 applies equally to this claim.

Regarding claim 38: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 26. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 26 applies equally to this claim.

Regarding claim 41: the claim is merely non-transitory computer-readable media having stored thereon the decoder of claim 33. Marpe teaches a non-transitory computer readable media [Another embodiment may have a computer program for performing, when running on a computer, Marpe ¶0022]. Therefore, the rejection of claim 33 applies equally to this claim.

Regarding claim 42: the claim is merely non-transitory computer-readable media having stored thereon the decoder of claim 35. Marpe teaches a non-transitory computer readable media [Another embodiment may have a computer program for performing, when running on a computer, Marpe ¶0022]. Therefore, the rejection of claim 35 applies equally to this claim.

Regarding claim 43: the claim is merely non-transitory computer-readable media having stored thereon the decoder of claim 36. Marpe teaches a non-transitory computer readable media [Another embodiment may have a computer program for performing, when running on a computer, Marpe ¶0022]. Therefore, the rejection of claim 36 applies equally to this claim.

Allowable Subject Matter
Claims 31, 39 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular: Tourapis (US 2014/0355897) teaches adaptive color space transforming;
MacInnis et al., (US 2014/0092960) teaches control for encoding and decoding using rate controlled fullness model;
Kim et al., (US 2014/0376611) teaches adaptive color transforms for video coding; and
Kottke (US 2013/0083855) teaches adaptive color space selection for high quality video compression.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/MARNIE A MATT/Primary Examiner, Art Unit 2485